STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                                        NO.     2022       KW        0060


VERSUS


ORLANDO         CHARLES          LUNDIE                                                                 MARCH       14,        2022




In   Re:            Orlando               Charles            Lundie,            applying            for         supervisory
                    writs,              22nd       Judicial            District            Court,        Parish            of     St.

                    Tammany,             No.       596, 042.




BEFORE:             GUIDRY,             HOLDRIDGE,           AND       CHUTZ,        JJ.


        WRIT         DENIED.             Relator            has    not        shown        that     his     prior              felony
conviction               for       possession                of     cocaine,           while        not         a    crime            of

violence,            has       been       set       aside        and     dismissed          pursuant            to       La.     Code

Crim.      P.       arts.         893( E)(         2), (     3),       or (    4).         Accordingly,                  La.     R. S.
15: 529. 1( C)(           3)    does         not     apply to           relator;           and    thus,     he       failed           to
present         a    prima          facie         case      of     ineffective              assistance              of    counsel

at    the       habitual                 offender            proceedings.                   Therefore,               relator'            s

reliance            upon       State         v.     Robinson,            2019- 01330 (            La.     11/ 24/ 20),            304
So. 3d     846,          847    and       State        v.    Harris,          2018- 1012 (         La.     7/   9/ 20),          2020
WL   3867207             is    misplaced.


                                                                   JMG
                                                                   GH

                                                                   WRC




COURT      OF       APPEAL,             FIRST      CIRCUIT




 4r, 4
                                k,--.


           4cv-,                                kt"
                     Y    CLERK         OF     COURT
                     FOR       THE       COURT